Citation Nr: 0031283	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to July 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

A review of the veteran's representative's letters, dated in 
July 1998 and the substantive appeal, received in July 1999, 
shows that they contain several vague references to issues of 
entitlement to an increased rating, an earlier effective date 
and secondary service connection.  However, a close reading 
of these letters shows that it is unclear as to the exact 
nature of the claims and the disabilities involved.  We also 
note that the documents appear to be preprinted, may not be 
relevant to the issue on appeal, and do not contain an actual 
signature.  Instead, there is a rubber stamp.  While this 
case is in remand status, the attorney is hereby provided an 
opportunity to enter argument that is relevant to the issue 
on appeal and relevant to this particular veteran.  


REMAND

The Board initially notes that the veteran has been granted 
service connection for residuals, compression fracture, L3, 
with degenerative changes at L3-4, evaluated as 40 percent 
disabling, as well as residuals, fracture of nose, and nasal 
airway obstruction, with each disability evaluated as 0 
percent disabling.

In March 2000, the veteran's representative submitted a 
recent decision of the Social Security Administration (SSA), 
dated in February 2000, in which the SSA determined that the 
veteran continued to be entitled to a period of disability.  
In an accompanying letter, the veteran's representative 
requested that VA obtain a copy of the SSA's supporting 
records.  It therefore appears that records from the SSA may 
exist which are not currently associated with the claims 
files, and which are probative of the veteran's claim.  On 
remand, the RO should attempt to obtain the SSA's records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following action: 

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
files all medical records used by the 
Social Security Administration in its 
February 2000 decision extending benefits 
to the veteran.

2.  The veteran and the representative 
are informed that they remain under an 
obligation to prove the claim.  If they 
can obtain or create evidence that 
establishes that the veteran's service 
connected disability results in 
individual unemployability, that evidence 
must be submitted by them to the RO.  

3.  The RO should determine whether any 
additional action is required in light of 
the Veterans Claims Assistance Act of 
2000. 

The RO should review the veteran's claim and determine 
whether the benefit sought can be granted.  If the decision 
remains adverse to the veteran, he should be furnished a 
supplemental statement of the case setting forth a summary of 
the evidence, a citation to and discussion of all applicable 
laws and regulations, and a detailed analysis of the reasons 
for the decision.  After affording the veteran a reasonable 
opportunity to respond, the case should be returned to the 
Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  The appellant is 
free to submit any additional evidence 

and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


